Case 3:12-cv-02389-PGS-DEA Document 990 Filed 09/24/20 Page 1 of 9 PageID: 18226



                                     UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEW JERSEY


     IN RE LIPITOR ANTITRUST LITIGATION                                             MDL No. 2332

                                                                 Master Docket No. 3:12-cv-2389 (PGS/DEA)
     This Document Relates To: ALL DIRECT
     PURCHASER CLASS ACTIONS                                                     MEMORANDUM
                                                                                  AND ORDER



            This matter comes before the Court on Plaintiff César Castillo, LLC’s (“Castillo”) motion to

 modify Case Management Order No. 1, (“CMO-1,” ECF No. 109), to appoint Cecchi1 and Nussbaum

 as additional Interim Lead Class Counsel for the proposed direct purchaser class. (ECF No. 961).

 Oral argument was held on July 30, 2020.

                                                                   I.

            By way of background, in or about 2012, certain direct and indirect purchaser actions were

 initiated against Pfizer, Inc., Pfizer Ireland Pharmaceuticals, Warner-Lambert Co., Warner-Lambert

 Co., LLC, Ranbaxy, Inc., and other defendants in connection with an alleged anticompetitive

 scheme to delay market entry of generic versions of the popular cholesterol drug Lipitor. On April

 20, 2012, the U.S. Judicial Panel on Multidistrict Litigation (the “Panel”) centralized before this

 Court four Direct Purchaser actions, which alleged similar anticompetitive schemes to delay market

 entry of generic Lipitor. (Transfer Order, ECF No. 1). Thereafter, the Panel issued seven

 Conditional Transfer Orders, which transferred to this District several additional “tag-along” direct

 and indirect purchaser actions. (Conditional Transfer Orders Nos. 1-7, ECF Nos. 3, 26, 88, 89,

 102, 821).




 1
     For ease of reading, the surnames of individual attorneys are used rather than reference to their respective law firms.
Case 3:12-cv-02389-PGS-DEA Document 990 Filed 09/24/20 Page 2 of 9 PageID: 18227



         On June 7, 2012, this Court ordered Cecchi and Pearlman to jointly convene a meeting of

 all Plaintiffs’ counsel, in both the direct and indirect purchaser actions, to resolve management

 issues including the appointment of lead counsel. (Superseding Order, ECF No. 35). Within that

 Superseding Order, the Court sought Plaintiffs’ counsel to select lead counsel who were best able to

 adequately protect their clients’ interests.

         Surprisingly, the direct and end-payor Plaintiffs agreed and recommended lead counsel and

 leadership structures. In addition, Plaintiffs’ and Defendants’ counsel agreed to file a single

 complaint for all direct purchasers, and a separate complaint for all end-payors. This

 recommendation was adopted in Case Management Order 1 (CMO-1) (ECF No. 109). CMO-1

 applied to all the civil actions centralized before this Court as well as all subsequent tag-along

 actions and other related cases pending before this Court. Also, CMO-1 addressed separately the

 Direct Purchasers’ Class action and the End-Payors’ Class Action. The goal of CMO-1 was for

 lead counsel to work together, and to represent the putative class fairly. As the Court recalls, the

 appointments within CMO-1 were designated as “interim” because it sought to protect the right of

 disgruntled class members to challenge the composition of the management structure, if and when

 substantive issues arose.

         CMO-1 appoints three attorneys as Interim Lead Class Counsel for direct purchasers. They

 are Gerstein, Sobol and Sorensen. In addition, Cecchi and Pearlman were appointed to serve as

 Co-Interim Liaison Counsel for the Direct Purchaser Class (CMO-1, ¶ 20). Presently, Gerstein,

 Sobol and Sorensen maintain sole authority over all of the direct purchasers’ litigation strategy,

 including timing and substance of any settlement negotiations (CMO-1, ¶ 21).

         The end-payors have a different structure. There are four Interim Co-Lead Counsel, namely

 Buchman, Richards, Esades and Wexler; and Rodriguez is liaison counsel for all end-payor class

 members. In addition, the end-payors have an executive committee which is vested with

                                                   2
Case 3:12-cv-02389-PGS-DEA Document 990 Filed 09/24/20 Page 3 of 9 PageID: 18228



 “significant and meaningful participation in the prosecution of the end-payor Class Actions”

 (CMO-1, ¶ 29). The executive committee has six members, namely Goldstein, Stranch, Dugan,

 Scolnick, Papale, and Sauder. (CMO-1, ¶ 29). Similarly, Co-Lead Counsel of the End-Payor Class

 Action has the same authority as the Direct Purchaser Interim Co-Lead counsel, including the

 oversight of the timing and scheduling of settlement negotiations. (CMO-1, ¶ 30).

        Notably, the scope of CMO-1 is limited in two respects. First, the Direct Purchaser Class

 Action and the End-Payor Class Action are not consolidated with each other, except that “pre-trial

 proceedings and discovery between the consolidated actions will be coordinated to the extent

 practicable.” (CMO-1, ¶ 10). Second, the CMO-1 does not provide any mechanism to develop a

 uniform position among all Plaintiffs (direct purchasers and end-payors) to mediate a settlement

 with defendant(s) during the pre-trial phase.

                                                     II.

        In the present motion, Castillo seeks the appointment of two additional Interim Lead Class

  Counsel for the direct purchaser class: Cecchi and Nussbaum. Castillo is a new party to this

  already years-long litigation. On May 22, 2020, Cecchi and Nussbaum (on behalf of Castillo)

  filed a tag-along direct purchaser action. (Id.). That action was consolidated as a direct purchaser

  action before this Court on July 16, 2020. (Id., ECF No. 9). According to counsel, Castillo is a

  family-owned drug wholesaler who purportedly “purchased substantial amounts of brand-name

  and generic Lipitor during the Class Period.” (CCI Moving Br. at 1, 3, ECF No. 961-1). Castillo

  is presently serving as class representative in other antitrust cases. (Id. at 3 (citing In re Actos

  Direct Purchaser Antitrust Litig., 1:13-cv-09244 (S.D.N.Y.); In Re: Generic Pharms. Pricing

  Antitrust Litig., No. 2:16-md-2724 (E.D. Pa.); In re Zetia (Ezetimibe) Antitrust Litig., 18-cv-2836

  (E.D. Va.))).

        Castillo argues that two additional Interim Lead Counsel should be appointed because new

                                                    3
Case 3:12-cv-02389-PGS-DEA Document 990 Filed 09/24/20 Page 4 of 9 PageID: 18229



 circumstances have arisen since CMO-1 was issued. The changed circumstances are: (1) the

 complaint filed by Castillo; (2) the investigation of former executives of Rochester Drug by federal

 prosecutors, and a deferred prosecution agreement; and (3) Rochester Drug has filed for bankruptcy

 which may give rise to a conflict between it and a defendant who is a substantial creditor. In

 addition, after oral argument, Sorensen advised that Rochester Drug no longer seeks to be a named

 plaintiff but he wishes to remain an Interim Lead Counsel (ECF 982). As a result of these events,

 Castillo argues that the direct purchasers have a right to reconsider the membership of Interim Lead

 Counsel.

          Gerstein and Sorensen oppose the motion and raise three arguments against Castillo.2 First,

 they argue that Castillo’s motion has nothing to do with Rochester Drug’s calamities and, rather, is

 an attempt to wrest control of the litigation strategy and ongoing settlement negotiations

 (mediation) by gaining controlling authority of Interim Lead Counsel. That is, since Cecchi and

 Nussbaum would most likely adopt Sobol’s position, which favors mediation, those three would

 control the direction of the litigation – leaving Gerstein and Sorensen out in the cold.

          Secondly, Gerstein and Sorensen argue that facts about Rochester Drug are not relevant to

 this motion because those issues should arise during the class certification motion, and not at this

 stage of the litigation. This argument may be moot due to Sorensen’s representations.

          Their third argument is a ruthless attack on the professionalism of Cecchi and Nussbaum.

 Without deciding the merits of Gerstein and Sorensen’s argument, suffice it to say, Cecchi and his

 law firm have zealously represented many clients before this Court and their professionalism has

 never been questioned. On the other hand, Cecchi should have disclosed that his firm represents

 another client in a lawsuit who is opposed to three of the direct purchasers who support Gerstein’s


 2
  Opponents to Castillo’s motion include: (i) Gerstein and Mr. Sorensen; (ii) Pearlman; and (iii) Purchaser Plaintiffs
 Value Drug Company, Rochester Drug Co-Operative, Inc., McKesson Corporation, Cardinal Health, Inc., and
 AmerisourceBergen Drug Corporation. (See ECF Nos. 971, 972, 973).
                                                           4
Case 3:12-cv-02389-PGS-DEA Document 990 Filed 09/24/20 Page 5 of 9 PageID: 18230



 and Sorensen’s position (ECF No. 972, p. 179). Obviously, such representation may undermine the

 direct purchasers’ confidence that Cecchi is best able to fairly act as Interim Lead Counsel.

           In addition, Sorensen and Gerstein attack Nussbaum because she relinquished her

 representation of Meijer, Inc., and Meijer Distribution, a tag-along opt-out, whom she represented

 for about eight years, in order to undertake representation of Castillo. According to Gerstein and

 Sorensen, Nussbaum’s change of representation shows her lack of loyalty and working knowledge

 of the case.

                                                           III.

           Under Rule 23(d) of the Federal Rule of Civil Procedure, an order entered by the Court

 regarding the management of a class action (e.g., CMO-1) “may be altered or amended from time to

 time.” Fed. R. Civ. P. 23(d)(2). The Court may modify an order regarding the management of a

 class action only where “new facts have come to light, or there has been a change of circumstances

 since the original order was issued.” Zenith Labs., Inc. v. Carter-Wallace Inc. 530 F.2d 508, 512 (3d

 Cir. 1976); City Select Auto Sales Inc. v. David/Randall Assocs., Inc., 96 F. Supp. 3d 403, 413 (D.N.J.

 2015).3

        Moreover, a leading treatise notes that “Rule 23(d) . . . gives the trial court extensive power

 to control the conduct of a class action. Charles A. Wright & Arthur Miller, 7B Federal Practice

 and Procedure 1791 (3d ed. 1998). “[T]he objective of [Rule] 23(d) is clearly indicated in the

 Advisory Committee Note; it states that the provision ‘is concerned with the fair and efficient

 conduct of the action.’” Id. (quoting Fed. R. Civ. P. 23(d) advisory committee’s note to 1966

 amendment). Given these precepts, it appears that, under Rule 23(d), this Court has broad authority

 to modify CMO-1 to control the management of the class action to ensure the fairness and



 3
   Although these cases may be distinguished because they concern the modification of a class certification order; the
 rationale still applies.
                                                           5
Case 3:12-cv-02389-PGS-DEA Document 990 Filed 09/24/20 Page 6 of 9 PageID: 18231



 efficiency of the litigation. Id.

         In any event, to modify CMO-1, one may consider the factors set forth in Federal Rule of

 Civil Procedure 23(g)(1)(A). In re Insulin Pricing Litig., No. 3:17-CV-0699-BRM-LHG, 2017 WL

 4122437, at *1 (D.N.J. Sept. 18, 2017) (citing Yaeger v. Subaru of Am., Inc., No. CIV.A 14-4490

 (JBS/KMW), 2014 WL 7883689, at *1 (D.N.J. Oct. 8, 2014)). Those factors include: “(i) the work

 counsel has done in identifying or investigating potential claims in the action; (ii) counsel’s

 experience in handling class actions, other complex litigation, and the types of claims asserted in

 the action; (iii) counsel’s knowledge of the applicable law; and (iv) the resources counsel will

 commit to representing the class. Id.; Fed. R. Civ. P. 23(g)(1)(A). And, “[i]n addition to the

 mandatory factors enumerated in Rule 23(g)(1)(A), ‘the Court may also consider any other matter

 pertinent to counsel’s ability to fairly and adequately represent the interests of the class and may, if

 it deems it necessary, direct the proposed class counsel to provide information on any subject

 pertinent to the appointment.’” Garbaccio v. St. Joseph’s Hosp. & Med. Ctr. & Subsidiaries, No.

 CV 16-2740 (JMV), 2017 WL 1196458, at *2 (D.N.J. Mar. 13, 2017) (quoting In re Terazosin

 Hydrochloride, 220 F.R.D. 672, 701-02 (S.D. Fla. 2004)), report and recommendation adopted No.

 CV 16-2740, 2017 WL 1181575 (D.N.J. Mar. 29, 2017); see Third Circuit Task Force Report

 Selection of Class Counsel Third Circuit Task Force on Selection of Class Counsel, 208 F.R.D.

 340, 419-20 (2002).

         After considering the motion and arguments, the Court has several observations:

       1)        As demonstrated by counsels’ fierce debate at oral argument, and impugning each

 other’s professional ethical integrity, the dueling plaintiffs’ counsel vehemently disagree about who

 is best able to act fairly on behalf of all direct purchasers.

       2)        The alleged facts concerning the bankruptcy and criminal investigation of Rochester

 Drug and the selection of its attorney as Interim Lead Counsel may give rise to apprehension from

                                                     6
Case 3:12-cv-02389-PGS-DEA Document 990 Filed 09/24/20 Page 7 of 9 PageID: 18232



 other counsel about Sorensen’s involvement as Interim Lead Counsel.

           3)       CMO-1 may need modification because it placed significant authority in Sorensen

 and Gerstein to control the entire litigation. Such control may not have been envisioned by the

 putative class members at the time that the CMO-1 was ordered;

          4)        By the frequency of counsel changing representation, it appears that the attorneys

 rather than the clients are controlling the case. That is, the tail (legal fees) is wagging the dog (the

 substance of the litigation).

          5)        Other counsel has some significant frustration with the leadership of Gerstein and

 Sorensen for two reasons.4 First, the matter has been ongoing for eight years, yet Gerstein and

 Sorensen opposed mediation because they required more discovery; but they have not specified the

 exact nature of the discovery they require. Secondly, in the motion papers, there are statements that

 the settlement in the mediation was “deficient”; but “deficient” was not explained. To the direct

 purchasers and end-payors, these amorphous and vague explanations may spark a need for

 leadership with more precise and wholesome answers.

          6)        CMO-1 may need modification because there is a lack of diversity of the direct

 purchasers Interim Co-Lead counsel. More diversity and a fresh approach may broaden the

 perspective of the Interim Co-Lead Counsel.

          7)        It appears that the end-payors have a more diverse and broader management

 structure than the direct purchasers. The direct purchasers may seek to reorganize in a fashion

 similar to the end-payors who have four Interim Lead Counsel and a six-member executive

 committee. In addition, all counsel may desire a new committee comprised of members from the

 direct purchasers and the end-payors with the sole authority to engage in settlement negotiations.




 4
     Cecchi and Nussbaum would certainly agree with this proposition.
                                                           7
Case 3:12-cv-02389-PGS-DEA Document 990 Filed 09/24/20 Page 8 of 9 PageID: 18233



        8)      Castillo’s motion to add two members to the direct purchasers Interim Co-Lead

 Counsel is denied for several reasons. First, Castillo is a newly filed case, and it is unfair or

 arbitrary to delegate such substantial authority to a new participant without the input from the direct

 purchasers. Secondly, Gerstein and Sorensen have alleged, but have not adequately proven, that

 Cecchi and Nussbaum have acted in an unethical or unprofessional manner (changed

 representation). This change of representation issue may lead other counsel to conclude they are not

 best able to represent them as Interim Co-Lead Counsel. Lastly, CMO-1 was developed by the

 mutual agreement of counsel, and any change in structure should reflect the collective

 consideration of all counsel before yielding to court intervention.

                                                ORDER

        THIS MATTER having come before the Court on Plaintiff César Castillo, LLC’s

 (“Castillo”) motion to modify CMO-1 to appoint James E. Cecchi, Esq. of Carella, Byrne, Cecchi,

 Olstein, Brody & Agnello, P.C., and Linda Nussbaum, Esq. of Nussbaum Law Group, P.C. as

 additional Interim Lead Class Counsel for the proposed direct purchaser class, (ECF No. 961); and

 the Court having carefully reviewed and taken into consideration the submissions of the parties, as

 well as the arguments and exhibits therein presented; and for good cause shown; and for all of the

 foregoing reasons;

        IT IS on this 24th day of September, 2020,

        ORDERED that Castillo’s motion, (ECF No. 961), is DENIED; and it is further

        ORDERED that Messrs. Pearlman and Cecchi are hereby directed (1) to arrange a meeting

 of direct purchasers to confer and recommend whether the management of the Direct Purchasers

 Class Action as set forth in CMO-1 should be amended; and (2) Pearlman and Cecchi shall submit a

 report, in full and in detail, to the Court setting forth the resolutions and the varying positions of the

 parties by November 1, 2020, and it is further

                                                    8
Case 3:12-cv-02389-PGS-DEA Document 990 Filed 09/24/20 Page 9 of 9 PageID: 18234



        ORDERED that Rodriguez, Pearlman and Cecchi are hereby directed to arrange a joint

 meeting of direct purchasers counsel and end-payor counsel to confer and recommend whether a

 committee should be established with the sole authority of negotiating a settlement on behalf of all

 Plaintiffs. In addition, Rodriguez, Pearlman and Cecchi shall submit a report, in full and in detail, to

 the Court setting forth the resolutions and/or the varying positions of all parties by November 1,

 2020; and it is further

        ORDERED that the mediation continues in accordance with Mediator Hochberg’s direction.



                                                       s/Peter G. Sheridan
                                                       PETER G. SHERIDAN, U.S.D.J.

 September 24, 2020




                                                   9
